Title: From George Washington to Benjamin Lincoln, 24 September 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     
                     Dear SirHead Quarters 24th Septemr 1782
                  
                  I have been honored with yours of the 17th and 18th Instants—with their inclosures—I have forwarded a passport to Mr Garden.
                  I inclose you under flying Seals My letters to General Greene and General Muhlenburg by which you will perceive that I have in a great measure left the execution of the Resolve of the 9th to the discretion of the former—The latter I have ordered to remain in Virginia with the Recruits of that State—this I believe had been previously done by General Greene upon finding an evacuation of Charles Town probable.
                  I am authorised to call Armands Legion to the main Army if I think proper.  But as they would be of no use in this Quarter, and as I imagine they may be more easily subsisted in Virginia this Winter than here on account of the scarcity of Forage from the drougth, I would wish, if you agree with me in opinion, that you would give Colo. Armand orders to remain in Virginia and take measures for having him supplied.  I have the honor to be &a.
                  
               